999 F.2d 1090
UNITED STATES of America, Plaintiff-Appellee,v.William T. WULIGER, Defendant-Appellant.
No. 92-3061.
United States Court of Appeals,Sixth Circuit.
Aug. 11, 1993.

Prior Report:  981 F.2d 1497.
Before:  KENNEDY and MILBURN, Circuit Judges;  and WELLFORD, Senior Circuit Judge.

ORDER

1
Upon consideration of the petition for rehearing filed by the appellee,


2
It is ORDERED that the petition for rehearing be, and it hereby is, DENIED.

WELLFORD, Senior Circuit Judge, concurring:

3
As indicated in my initial separate opinion, I find this to be a very close case.  United States v. Chan Chun-Yin, 958 F.2d 440 (D.C.Cir.), cert. denied, --- U.S. ----, 112 S.Ct. 3010, 120 L.Ed.2d 884 (1992), is a basis for finding that the omission in the jury instruction may be harmless error.   I find an insufficient basis to dissent from denial of a rehearing, but the court may deem it a proper candidate for rehearing en banc, because this controversy involves a statute and an interesting issue not previously considered by the Sixth Circuit.


4
This court "should not exercise [its] discretion [to correct the forfeited error] unless the error 'seriously affect [s] the fairness, integrity or public reputation of judicial proceedings.'  United States v. Young, 470 U.S. 1, 15, 105 S.Ct. 1038, 1046, 84 L.Ed.2d 1 (1985) (quoting United States v. Atkinson, 297 U.S. 157, 160, 56 S.Ct. 391, 392, 80 L.Ed. 555 (1936))."  United States v. Olano & Gray, --- U.S. ----, ----, 113 S.Ct. 1770, 1776, 123 L.Ed.2d 508 (1993) (emphasis added).   I am not sure that the error in jury instruction did seriously or necessarily affect the fairness and integrity of the proceedings against Wuliger, an experienced trial counsel.